Citation Nr: 0706380	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to February 
1987.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  The Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In this case, not all of the development requested by the 
Board in its May 2005 remand was completed.  In October 2005, 
the veteran authorized VA to obtain medical records from the 
Center for Health Care Services, Dr. Athreya, and San Antonio 
State Hospital.  There is no indication in the claims file, 
however, that the RO subsequently attempted to obtain any of 
these medical records.  The only records from these sources 
associated with the claims file since the Board's remand 
appear to be submitted by the veteran and are duplicates of 
evidence already considered.  

In addition, VA has not adequately provided the veteran 
notice of VA's duty to notify and assist him with respect to 
the underlying merits of his service connection claims, 
including the criteria for service connection.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
records of treatment from the Center for 
Health Care Services dated between 1996 
and September 2001, and all records of the 
veteran's treatment from Dr. Athreya, and 
the San Antonio State Hospital.

2.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159.  

Attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific to 
his claims of the impact of the 
notification requirements on those claims.  
The appellant is requested to submit all 
evidence in his possession that pertains 
to the claims.  

3.  Thereafter, readjudicate the issues on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


